Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest, in the context of the claims, control information, being downlink scheduling information for multiple rTTIs in an rTTI block assigned to a UE, provided in an individual rTTI of the multiple rTTIs.
Byun et al. (US 2018/0110062) teaches a method of providing control information for a frame of shortened TTIs, wherein each shortened TTI includes a control region. Byun et al. (US 2018/0049165) teaches a method for reducing overhead when a TTI is divided into shortened TTIs, wherein a common PDCCH is used to provide control information for the sTTIs collectively. In this method, however, the control information for the sTTIs is not provided in one of the sTTIs. Byun et al. (US 2018/0042013) teaches a system in which control information for individual sTTIs in a TTI is provided in each respective sTTI. None of these references is explicit as to control information, being downlink scheduling information for multiple rTTIs, provided in an individual rTTI of the multiple rTTIs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/21/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466